Ingraham, J.:
The will of Hannah Benrimo, which was dated April 13, 1891,. gave, devised and bequeathed one-half of the remainder of her estate to trustees- to pay over and apply the income' thereof to the use of her daughter, the defendant Emma Chase, during the term of her natural life, and upon her death “ to transfer, pay over, assign and convey the principal of said Trust estate,, to such person or persons, and in such -sums and proportions to each, as my said .daughter, Emma may give, appoint or transfer the same absolutely Or in trust, *754by any instrument in writing under her hand and seal delivered in her lifetime, or may give, devise, bequeath or appoint in or by her last will and testament or instrument in the nature thereof, and I hereby give, grant and confer upon my said daughter Emma,, full power of appointment to dispose of said principal .of the said Trust Fund in either of the ways above mentioned.; ” with a further provision that in case her daughter Emma should.die without having disposed of' or appointed the disposition of the said trust property, and should leave a child or. children, then upon her death the principal or corpus of the'said trust fund should go to, such child or children ;.añd in. the event, that her said daughter'Emma should die leaving no child or. children and without having disposed of' said trust fund then to her son-and daughter.'
On .the 30.th of J une, 1894, the daughter Emma, by an indenture duly executed,- acknowledged and delivered, exercised this power of appointment in favor of Lucien B. Chase and - appointed, him to receive the trust property upon her death. I think that. Chase by this appointment became vested with the residuary estate. By deed dated June 30, 1894, -reciting the; will of testatrix and the exercise of the power of appointment by deed in bis favor, Chase conveyed the -remainder which- -had vested ion him -by virtue of this.deed to the life tenant. The life tenant being entitled to the estate for her life' and also owner of the remainder,, under the provisions of chapter 452 of the Laws of 1893,* conveyed to herself all the right,, title and interest in this real property and thereby claimed to .be entitled tó the real property discharged of the trust. ' On January 20, T.89.8, the two trustees united in a conveyance as trustees of all this residuary estate - to the life tenant, who, therefore, claimed tó be the owner of the fee. This conveyance was in pursuance óf á decree of the Surrogate’s Court directing such a conveyance, which decree was made on-January 18,. 1898, on a trustees’ accounting before the surrogate.
The testatrix died in January, 1893, and her will was admitted to probate on the 17th of January,. 189,3. The interlocutory .j.udgmerit in this action under which this sale took place was entered on the 5th of March, 1907, and directed a sale of the property. The *755testatrix was the owner of an undivided one-third interest in the property and by the will she left one-half of this third to the defendant Harry P. Pike and the other half for the benefit of her daughter, who is now the defendant Emma Chase, with a remainder over as before stated. The judgment determined that Emma Chase was seized and possessed of. six-thirty-sixths of the said property.
The counsel for the purchasers in his brief says that the whole question resolves itself into this : Did Lucien B. Chase take a contingent or absolute vested remainder under the deed of appointment executed by Emma Chase. I think that upon the execution and delivery of the deed by which the power of appointment was exercised Chase became vested with a remainder which would descend to his heirs at law or devisees upon his death. When the power of appointment was exercised in his favor Chase became entitled to the remainder as if he had been designated by the testa-' trix as the person to whom the property should go upon the death of the life tenant. The vesting of the property in the person appointed to receive it was not, either in the will or the instrument by which the piower was exercised, dependent upion that person surviving the grantee of the power. The instrument executing the power of appointment took effect upion the execution and delivery, and Chase then became vested with the remainder, no power being reserved to divest it. In Matter of United States Trust Co. (175 N. Y. 304) the Court of Apipeals discussed this provision of the act of 1893 (Chap. 452) and the Real Property Law (Laws of 1896, chap. 547, § 83)* and the Personal Property Law (Laws of 1897, chap. 417, § 3),† and their opfinion seems to confirm the power of the Legislature to enact these laws. I think, therefore, that u.pion the execution of this piower of apipointment Chase became absolutely entitled to the remainder as if his name had been inserted in the will as the remainderman, and as such he could convey the remainder which was not in any sense contingent upon his surviving the life tenant. It would seem, therefore, that this conveyance of property to the life tenant and her conveyance of the life estate to herself as an individual and owner of the remainder terminated the *756trust. It follows that there was no pei-son who had any interest in the property not a party to the partition action and that. the title conveyéd hy the referee’s deéd was good.
Tire order, therefore, should be affirmed, with 'ten dollars costs and disbursements. - '.
Patterson, P. J., Clarke, Scott and Lambert, JJ., concurred.
Order affirmed, with ten dollars costs and disbursements.

 Amdg. R. S. pt. 2, chap. 1, tit. 2, § 63.—[Rep.


 Since amd. by Laws of 1903, chap. 88.— [Rep.


 Since amd. by Laws of 1903, chap. 87.— [Rep.